Citation Nr: 0005999	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  96-29 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypothyroidism, 
claimed as secondary to the service-connected post-traumatic 
disorder (PTSD).

3.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to the service-connected PTSD.

4.  Entitlement to service connection for hair loss, claimed 
as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty in the U.S. 
Marine Corps from September 1964 to August 1968.  He served 
in Vietnam and his decorations include the Purple Heart 
Medal, the Presidential Unit Citation, the Armed Forces 
Expeditionary Medal, the Vietnam Campaign Medal with 1 
device, and the Vietnam Service Medal with one star.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for a 
skin rash, claimed as secondary to Agent Orange exposure, and 
service connection was also denied for hypothyroidism, a 
seizure disorder, and hair loss, all claimed as secondary to 
the service-connected PTSD.

The above referenced issues were remanded to the RO in 
January 1999.  The request development has been accomplished 
and the case has been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The available medical evidence does not suggest that the 
veteran's currently manifested skin disorder is etiologically 
related to his period of active service or to Agent Orange 
exposure therein.  

2.  There is competent medical evidence establishing a causal 
relationship between the veteran's current hypothyroidism and 
the medications he took for his service-connected PTSD.  

3.  There is no competent medical evidence establishing a 
causal relationship between the veteran's current seizure 
disorder and the medications he took for his service-
connected PTSD nor is there competent medical evidence of a 
nexus between the veteran's current seizure disorder and 
service.

4.  There is no competent medical evidence establishing a 
causal relationship between the veteran's current hair loss 
and the medications he took for his service-connected PTSD 
nor is there competent medical evidence of a nexus between 
the veteran's current hair loss and service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin rash, claimed 
as secondary to Agent Orange exposure, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1999).  

2.  Hypothyroidism is secondary to the service-connected 
PTSD.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.310(a) (1999).

3.  The claim of service connection for a seizure disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

4. The claim of service connection for hair loss is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Service connection may also be granted for 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  In addition, the Court has also stated that when it 
is contended that a service-connected disability caused a new 
disability, competent medical evidence of a causal 
relationship between the two disabilities must be submitted 
to establish a well- grounded claim.  Jones v. Brown, 7 Vet. 
App. 134 (1994).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498 
(1995), outlined a three prong test which established whether 
a claim is well grounded.  The Court stated that in order for 
a claim to be well-grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
claim is not well grounded where a claimant has not submitted 
any evidence of symptomatology of a chronic disease within 
the presumptive period, continuity of symptomatology after 
service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that an 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology." Id.  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the veteran asserts that he has a skin rash 
secondary to Agent Orange exposure; his hypothyroidism, 
seizure disorder and hair loss are due to the medications he 
takes for his service-connected PTSD, these assertions do not 
make the claim well-grounded if there is no competent medical 
evidence of record of a nexus between any disabilities in 
service and/or service-connected disability and his alleged 
current disabilities.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and/or the requirements of 
Jones are met and the evidence of record supports the 
veteran's assertions.  

II.  Skin rash claimed as secondary to Agent Orange exposure

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Porphyria cutanea 
tarda; Respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma).  See 38 C.F.R. § 3.309(e) (1999).  Exposure to 
Agent Orange is presumed for a veteran who served in the 
Republic of Vietnam during the Vietnam era and who has a 
disease listed at 38 C.F.R. § 3.309(e) (1999).  38 C.F.R. § 
3.307(a)(6)(iii) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991), and 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Evidence

Service medical records do not show a diagnosis of or that 
the veteran was seen for complaints of a skin rash.  On his 
August 1968 separation examination report his skin was 
normal.  

In May 1994 the veteran was seen in the VA Medical Center 
(VAMC) for complaints of blisters and scalp scaling.  The 
diagnosis was possible poison ivy.  The veteran was 
hospitalized in June 1994 at the VAMC in Decatur, Georgia.  
The diagnoses included a severe rash.  However, upon physical 
examination no active physical illnesses were noticed.  

In February 1995, the veteran underwent an Agent Orange 
protocol examination.  The veteran reported that spraying of 
his base perimeter and overhead spraying by fixed-wing 
aircraft in the area and the trees devoid of leaves 
consistent with a defoliant terrain in Vietnam near the 
demilitarized zone.  He indicated that he had not had acne or 
chloracne, but that he had a tendency to pick at his skin.  
It was apparently some form of a nervous disorder and his 
rare small scars were evidence of factitia.  The report show 
isolated small scars that appeared to have been facticial 
dermatosis.  Acneform and / or lesions were not found.  The 
examiner indicated that the veteran experienced casual 
exposure to herbicides in the military for 13 months and that 
there was no clinical residuum.  The diagnoses were history 
of effluvium, no residuum; examined for acne and / or 
chloracne, not found on the examination; and facticial scars.  

The veteran was seen at the VAMC in April 1996 complaining of 
an itching rash.  Upon examination an inflamed rash with 
drying vesicles were noted on the dorsa of both hands.  There 
was also a smaller area on the fingers.  There was no sign of 
infection or infestation.  The assessment was probable eczema 
or other dermatitis.  

Analysis

Having reviewed the evidence, the Board is of the opinion 
that a well-grounded claim has not been presented with regard 
to the claim for service connection for a skin rash, claimed 
as secondary to Agent Orange exposure.  Specifically, service 
connection is not warranted on either a direct or a 
presumptive basis for an Agent-Orange-related skin disorder.  

Because the veteran served in Vietnam during the Vietnam era, 
exposure to Agent Orange is presumed if the evidence shows 
that he has one of the diseases listed at 38 C.F.R. § 
3.309(e) (1999).  However, none of the skin disorders for 
which the veteran has received post-service treatment (to 
include facticial scars, possible poison ivy, a rash 
characterized as questionable eczema or other dermatitis) are 
contemplated by the presumptive service connection provisions 
of that section.  Thus, presumptive service connection is not 
warranted for the veteran's currently manifested skin 
disorders.  

With regard to service connection on a direct basis, the 
United States Court of Appeals for the Federal Circuit 
recently determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 3 
F.3d 1039 (Fed. Cir. 1994).  However, in this case, there has 
been no competent evidence, to include a medical opinion, 
which establishes the reasonable possibility of an 
etiological connection between herbicide exposure and the 
development of a skin disorder.  

Service medical records do not show treatment for any skin 
disorders.  The veteran's skin was clinically evaluated as 
normal at the time of his discharge in 1968.  Thereafter, the 
veteran was assessed with facticial scars, possible poison 
ivy, a rash characterized as questionable eczema or other 
dermatitis, but there is no evidence suggesting that these 
skin pathologies were related to the veteran' period of 
active service or to Agent Orange exposure therein.  The 
February 1995 VA examiner indicated that there was no 
clinical residuum.  There is no competent evidence, to 
include a medical opinion, which suggests that the veteran's 
currently manifested skin disorders are the etiological 
result of in-service exposure to Agent Orange.  Consequently, 
the claim is not well grounded, as there is no evidence of a 
link, or nexus, between the claimed disability and exposure 
to Agent Orange during the veteran's period of active 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In addition, the evidence is not indicative of continuity of 
symptomatology or the manifestation of a skin disease of a 
chronic nature which would be sufficient to render the 
veteran's claim as well-grounded under Savage, supra.

Thus, the Board finds that the veteran has failed to present 
a well-grounded claim with regard to the issue of entitlement 
to service connection for a skin disorder, as secondary to 
Agent Orange exposure.  Further, the Board views its 
discussion above, together with the information provided in 
the statement of the case and other correspondence from the 
RO, sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for a skin disorder.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

III.  Hypothyroidism claimed as secondary to PTSD 

The VA's has fulfilled its duty to assist in the development 
of the claim under 38 U.S.C.A. § 5107(a) (West 1991).  
Grivois v. Brown, 6 Vet. App. 136 (1994).

The veteran contends that he has hypothyroidism, is due to 
the medications he took for his service- connected PTSD.  

The service medical records do not reflect a diagnosis of a 
thyroid disorder during service.  

The veteran's pertinent post-service medical records consist 
of VA outpatient records and an examination.  These medical 
records show that the veteran was first diagnosed as having a 
thyroid abnormality in 1994.

In February 1994 VA discharge instructions show that the 
veteran was prescribed lithium.  During the June 1994 to 
August 1994 VA hospitalization the veteran was found to have 
hypothyroidism.  There was no indication that this was the 
direct of approximate result of his post-traumatic stress 
disorder.  

VA outpatient treatment records, dated August 1994 to October 
1994, show that the veteran was seen for hypothyroidism.  In 
August 1994 the physician indicated that the veteran's 
hypothyroidism was secondary to lithium toxicity.  The 
diagnostic impression was hypothyroidism.  In October 1994 
the physician indicated that apparently the veteran was 
hypothyroid on lithium and that the veteran was currently 
hypothyroid.  His dosage of lithium was reduced.  

The hospital summary of October 1994 through November 1994 
showed that the veteran was noted to have a history of 
lithium induced hypothyroidism.  However, this was noted by 
history only and there were no substantial or clinical 
findings to show a causal relationship between hypothyroidism 
to medication for PTSD.  

At the February 1995 VA examination the veteran reported that 
he was treated for a long period of time with lithium and at 
the same time developed hypothyroidism from the lithium.  
Upon examination there was no thyroidal enlargement or bruit.  
The diagnoses included historical hypothyroidism, euthyroid 
on replacement therapy.  

The VA outpatient treatment records show that between April 
1995 and June 1995 the veteran was seen for hypothyroidism.  

During the October 1995 to January 1996 VA hospitalization 
the veteran's diagnoses included hypothyroidism.  The 
physical examination on admission was unremarkable.  VA 
outpatient treatment records show that the veteran was seen 
for hypothyroidism from May 1996 to November 1996.  In August 
1996 his thyroid was normal.  The assessment was 
hypothyroidism.  In November 1996 the veteran was seen for 
hypothyroidism.  The assessment was to increase levothyroxine 
to .0225 mg.  

During the January 1997 to February 1997 VA hospitalization 
the veteran's diagnoses included hypothyroidism.  The 
physical examination on admission was unremarkable.  At his 
April 1997 follow-up for hypothyroidism the veteran's thyroid 
was fine.  

Analysis

In sum, the service medical records showed no diagnosis of 
thyroid disease.  The post-service medical records clearly 
show that the veteran's current hypothyroidism had its onset 
many years after the veteran's discharge from service.  There 
is medical evidence showing that there is a relationship 
between service and his currently diagnosed hypothyroidism.  
In August 1994 the physician indicated that the veteran's 
hypothyroidism was secondary to lithium toxicity.  In October 
1994 the physician indicated that apparently the veteran was 
hypothyroid on lithium and that the veteran was currently 
hypothyroid.  

Accordingly, the Board finds that there is competent medical 
evidence establishing a causal relationship between the 
veteran's current hypothyroidism and the medications he took 
for his service-connected PTSD.  As such, all of the criteria 
of Jones have been met.  Service connection for 
hypothyroidism is granted.  

IV.  A Seizure Disorder claimed as secondary to PTSD

The veteran contends that he has a seizure disorder, which is 
due to the medications he takes for his service- connected 
PTSD.

The service medical records do not reflect a diagnosis of a 
seizure disorder during service.

At the February 1995 VA examination there were no specific 
neurologic findings.  

During the October 1995 to January 1996 VA hospitalization 
the veteran's diagnoses included a history of seizure 
disorder.  The physical examination on admission was 
unremarkable.  

The veteran was referred to the electroencephalogram 
laboratory in November 1995 to rule out temporal lobe 
epilepsy versus other seizure disorders.  There were no 
substantial or clinical findings to show a causal 
relationship between a seizure disorder to medication for 
PTSD.

In April 1996 the veteran reported a seizure disorder to the 
VA physician.  However, a seizure disorder was not diagnosed.  

In sum, the service medical records showed no diagnosis of a 
seizure disorder.  The post-service medical records do not 
show a diagnosis of a current seizure disorder.  There is no 
medical evidence showing that there is any relationship 
whatsoever between service and the veteran's reported seizure 
disorder.  Moreover, there is no evidence that the veteran's 
reported seizure disorder is attributable to Lithium intake.

Accordingly, the Board finds that there is no competent 
medical evidence establishing a seizure disorder or a causal 
relationship between the veteran's reported seizure disorder 
and the medications he took for his service-connected PTSD 
nor is there competent medical evidence of a nexus between 
the veteran's reported seizure disorder and service.  As 
such, all of the criteria of Caluza and the criteria of Jones 
have not been met.  As such, the claim for service connection 
for a seizure disorder is not well grounded.

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case and supplemental statement of the case, shows that the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) as the veteran was fully informed of the reason for the 
denial of his claim and was advised of what evidence was 
needed in order to support his claim.

V.  Hair Loss claimed as secondary to PTSD

In this case, the veteran contends that he has hair loss, 
which is due to the medications he takes for his service- 
connected PTSD.

The service medical records do not reflect that the veteran 
was seen for or diagnosed with hair loss during service.

At the February 1995 VA examination the veteran's hair was 
florid and somewhat fine.  There were no areas of alopecia.  
The diagnoses included effluvium, no residuum.  There were no 
substantial or clinical findings to show a causal 
relationship between a hair loss to medication for PTSD.

In sum, the service medical records showed no treatment for 
hair loss.  The post-service medical records do not show 
treatment for hair loss.  There is no medical evidence 
showing that there is any relationship whatsoever between 
service and the veteran's reported hair loss.  Moreover, 
there is no evidence that the veteran's reported hair loss is 
attributable to Lithium intake.

Accordingly, the Board finds that there is no competent 
medical evidence establishing a causal relationship between 
the veteran's reported hair loss and the medications he took 
for his service-connected PTSD nor is there competent medical 
evidence of a nexus between the veteran's reported hair loss 
and service.  As such, all of the criteria of Caluza and the 
criteria of Jones have not been met.  As such, the claim for 
service connection for hair loss is not well grounded.

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case and supplemental statement of the case, shows that the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) as the veteran was fully informed of the reason for the 
denial of his claim and was advised of what evidence was 
needed in order to support his claim.


ORDER

As a well-grounded claim has not been presented, service 
connection is denied for a skin rash, claimed as secondary to 
Agent Orange exposure.  Service connection for hypothyroidism 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  The appeal as to the issue of 
entitlement to service connection for a seizure disorder as 
secondary to the service connected PTSD is denied as not well 
grounded.  The appeal as to the issue of entitlement to 
service connection for hair loss as secondary to the service 
connected PTSD is denied as not well grounded.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

